              Case 1:19-cr-00366-LGS Document 189 Filed 05/24/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------   X
                                                                 :
UNITED STATES OF AMERICA                                         :
                                                                 :   19 Crim. 366 (LGS)
                           -against-                             :
                                                                 :         ORDER
STEPHEN M. CALK,                                                 :
                                             Defendant.          :
-------------------------------------------------------------    X
LORNA G. SCHOFIELD, District Judge:

          WHEREAS, on May 20, 2021, Defendant sent by e-mail to chambers (1) a motion in limine

and supporting papers including Exhibits A through C, which are two grand jury transcripts and a

document related to one of the transcripts (the “Motion”), and (2) a letter requesting to seal portions of

the Motion.

          WHEREAS, on May 21, 2021, the Government sent by email to Chambers, a responsive letter

to Defendant’s request to seal, stating that “[t]he Government has no objection to the public filing of

the defendant’s memorandum of law and other papers in support of his motion, except for the

underlying exhibits. It is hereby

          ORDERED that, by May 26, 2021, Defendant shall publicly file, without redactions, his (1)

Notice of Motion and (2) Memorandum of Law in Support of the Motion. The Declaration of Paul H.

Schoeman, Esq. and supporting Exhibits A through C do not need to be publicly filed at this time. It is

further

          ORDERED that, by June 2, 2021, the Government shall publicly file its opposition to the

Motion, but shall send any Declaration with supporting Confidential or Highly Confidential exhibits by

e-mail to Chambers. It is further

          ORDERED that, by June 9, 2021, the Government and Defendant shall meet and confer and

file a letter updating the Court as to whether any portions of supporting exhibits may be unsealed.


Dated: March 25, 2021
       New York, New York
